Exhibit 10.2
PROMISSORY NOTE

      $1,000,000.00   Oklahoma City, Oklahoma     March 16, 2011

FOR VALUE RECEIVED, the undersigned, Graymark Healthcare, Inc., an Oklahoma
Corporation (the “Borrower”), promises to pay to the order of Valiant
Investments, LLC, an Oklahoma limited liability company (the payee, its
successors and assigns are hereinafter called the “Lender”), at 101 N. Robinson,
Ste. 900, Oklahoma City, Oklahoma 73102, or at such other place as may be
designated in writing by the Lender, the principal sum of up to One Million
Dollars ($1,000,000.00), or so much thereof as is disbursed, together with
interest thereon at the rates hereinafter stated. This Note will be payable on
the following terms:
Prior to Default, the unpaid principal balance of this Note will bear interest
from the date of advance at the rate of six percent (6%) per annum. Interest
will be computed on a per diem charge based on a three hundred sixty (360) day
year. The entire unpaid principal balance of this Note plus all accrued and
unpaid interest thereon will be due and payable on August 1, 2011 (the “Note
Maturity Date”).
This Note is executed and delivered in connection with an extension of credit by
Lender and is subject to that certain Loan Agreement dated of even date herewith
by and between Lender and Borrower (the “Loan Agreement”). Advances and payments
hereunder may, at the option of the Lender, be recorded on this Note or on the
books and records of the Lender and will be prima facie evidence of said
advances, payments and unpaid balance of this Note. All payments will first be
applied to the payment of accrued interest and the balance will be applied in
reduction of the principal balance hereof provided that no payment will be
applied to this Note until received by the Lender in collected funds. Funding of
this Note will be made or not subject to the terms and conditions stated in the
Loan Agreement. Unless otherwise defined herein, all terms defined or referenced
in the Loan Agreement will have the same meanings herein as therein.
Borrower may not re-borrow under this Note and this Note is not on a revolver
basis. The Borrower will have the right to prepay this Note in whole or in part
at any time and from time to time without premium or penalty, but with interest
accrued to the date of prepayment.
On the occurrence of any event of Default under the Loan Agreement or this Note
which is not timely cured as provided in the Loan Agreement, at the option of
the Lender, the entire indebtedness evidenced by this Note will become
immediately due, payable and collectible then or thereafter as the Lender might
elect, regardless of the date of maturity hereof. Failure by the Lender to
exercise such option will not constitute a waiver of the right to exercise the
same in the event of any subsequent default. A “Default” shall mean: (a) a
default in payment when due of any interest on or principal of the Note, or
(b) as provided in the Loan Agreement.

 

 



--------------------------------------------------------------------------------



 



In the event of Default, the Lender will have available all remedies at law or
equity, including all rights and remedies under the Uniform Commercial Code. The
Lender will be entitled to proceed to selectively and successively enforce the
Lender’s rights under the Loan Agreement and this Note, or any one or more of
them without waiver or discharge.
The Borrower agrees that if, and as often as, this Note is placed in the hands
of an attorney for collection or to defend or enforce any of the Lender’s rights
hereunder or under any instrument securing payment of this Note, the Borrower
will pay the Lender’s reasonable attorneys’ fees, all court costs and all other
expenses incurred by the Lender in connection therewith.
During the continuance of an event of Default, all amounts due under the Note
will bear interest at the per annum rate equal to fifteen percent (15%). During
the existence of any such Default, the Lender may apply any payments received on
any amount due hereunder or under the terms of any instrument now or hereafter
evidencing or securing this indebtedness as the Lender determines from time to
time. Any and all additional interest at the rate provided in this paragraph
which has accrued shall be payable at the time of, and as a condition precedent
to, the curing of any Default.
This Note is issued by the Borrower and accepted by the Lender pursuant to a
lending transaction negotiated, consummated and to be performed in Oklahoma
City, Oklahoma County, Oklahoma. This Note is to be construed according to the
internal laws of the State of Oklahoma. All actions with respect to this Note
may be instituted in the courts of the State of Oklahoma sitting in Oklahoma
County, Oklahoma, or the United States District Court sitting in Oklahoma City,
Oklahoma, as the Lender may elect, and by execution and delivery of this Note,
the Borrower irrevocably and unconditionally submits to the exclusive
jurisdiction (both subject matter and personal) of each such court and
irrevocably and unconditionally waives: (a) any objection the Borrower might now
or hereafter have to the venue in any such court; and (b) any claim that any
action or proceeding brought in any such court has been brought in an
inconvenient forum.
The makers, endorsers, sureties and all other persons who may become liable for
all or any part of this obligation severally waive presentment for payment,
protest and notice of nonpayment. Said parties consent to any extension of time
(whether one or more) of payment hereof, release of all or any part of the
security for the payment hereof or release of any party liable for the payment
of this obligation. Any such extension or release may be made without notice to
any such party and without discharging such party’s liability hereunder.
It is the intention of the Borrower and Lender to comply strictly with all
applicable usury laws; accordingly, it is agreed that notwithstanding any
provisions to the contrary in this Note, in no event shall this Note require the
payment or permit the collection of an aggregate amount of interest in excess of
the maximum amount permitted by any laws which may apply to this transaction,
including the laws of the State of Oklahoma.

 

2



--------------------------------------------------------------------------------



 



The Borrower and Lender intend and believe that each provision in this Note
comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Note is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Note to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Note shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interests of Borrower
and Lender under the remainder of this Note shall continue in full force and
effect.
Notwithstanding any provision of this Note or the Loan Agreement of even date
herewith, both this Note and the Loan Agreement and all rights and remedies of
Lender thereunder, shall be fully subordinate to the Amended and Restated Loan
Agreement by and between Borrower (and others) and Arvest Bank, dated effective
December 17, 2010, and all amendments, and waivers and consents pertaining
thereto (the “Arvest Loan Documents”).
IN WITNESS WHEREOF, the Borrower has executed this instrument effective the date
first above written.

                  Graymark Healthcare, Inc., an Oklahoma Corporation    
 
           
 
  By        
 
     
 
Stanton M. Nelson, CEO    
 
                (the “Borrower”)    

 

3